DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 and 19-20 has been amended. No claims have been cancelled. Claims 21-22 are newly added. Claims 1-22 are currently under review. 

Claim Objections
Claims2 and 8 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 2, line 2: “compensator is configured to, when a”
Claim 8, line 1: replace thresholding with threshold

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe (Pub. No.: US 2019/0066608 A1) and Marcu et al. (Pub. No.: US 2010/0091039 A1) hereinafter referred to as Marcu.
With respect to Claim 1, Kim teaches an apparatus (fig. 3; ¶88) comprising: a display panel (fig. 3, item 250; ¶89) with a plurality of temperature sensors (fig. 3, item TS; ¶91) embedded throughout the display panel, the display panel configured to generate a two-dimensional temperature map of the display panel (fig. 6, a two-dimensional temperature map is generated from the sensed temperatures ST from TS1, .. TS9 ); a pixel drive compensator (fig. 6, item 300; ¶96) configured to, when a first threshold condition occurs (¶80, first condition: receiving a CTL signal that causes image data RGB to be processed): receive a received image frame (fig. 3, item RGB; ¶96 )and output a compensated output frame (fig. 3, item DTA; ¶96) to the display panel, the received image frame being comprised of a plurality of pixels (¶115, RGB signal is for a plurality of pixels), the pixel drive compensator further comprising: a memory (fig. 6) configured to store a temperature compensated look up table (¶113); an interpolator (fig. 6, item 330) configured to retrieve a temperature (T) associated with a pixel from the received image frame based on the two-dimensional temperature map (¶114), to interpolate an overdrive value for the associated pixel using the temperature compensated lookup tables (¶114, “calculate the temperature data TD of each pixel by interpolating the temperature data TD of the reference pixels PX1.about.PX9 based on the position information”), and to generate the compensated output frame using the overdrive value for the associated pixel (¶115); and, the display panel is further configured to display the compensated output frame (¶92).
Kim does not mention the memory storing a plurality of temperature compensated look up tables, the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2.
(fig. 1; ¶21) comprising: a display panel (fig. 1, item PNL; ¶22) with a temperature sensor (fig. 9, item 146), a pixel drive compensator (fig. 5, item 104; fig. 9, item 104) configured to, when a first threshold condition occurs (¶77, first threshold condition: temperature changes): receive a received image frame (¶47) and output a compensated output frame to the display panel (fig. 9, item 106), the received image frame being comprised of a plurality of pixels (¶47), the pixel drive compensator further comprising: a memory configured to store storing a plurality of temperature compensated look up tables (¶67), the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2 (¶67, “The plurality of LUTs correspond to different temperatures”; ¶77, “the correction amount of overdrive varies depending on the temperature”; ¶78, “Regarding a temperature other than the temperatures whose look-up tables are prepared, as is the case with the above-described look-up table of each of the scanning lines, the post-correction gray level of the temperature may be interpolated by post-correction gray levels read from two look-up tables of close temperatures”); an interpolator (fig. 9, item 142; ¶75) configured to retrieve a temperature (T) associated with a pixel from the received image frame, to interpolate an overdrive value for the associated pixel using the temperature compensated lookup tables (¶74-75), and to generate the compensated output frame using the overdrive value for the associated pixel; and, the display panel is further configured to display the compensated output frame (¶80).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kim, such that instead of the first threshold condition being based on the receipt of a control signal CTL, the first threshold condition is based on temperature changes as taught by Watanabe, resulting in the memory storing a plurality of temperature compensated look up tables, the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2, so as to perform appropriate (¶21) and perform overdrive for temperatures other than the temperatures whose look-up tables are prepared (¶78).
Kim and Watanabe combined do not teach the first threshold condition is based on a white point of the display panel.
Marcu teaches an apparatus (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, wherein the first threshold condition is based on a white point of the display panel, as taught by Marcu so as to provide a consistent display colors over a range of parameters including temperature (¶7). 
With respect to Claim 2, claim 1 is incorporated, Kim does not mention wherein the pixel drive compensator configured to, when a second threshold condition occurs: receive a received image frame and output an uncompensated output frame to the display panel.
Marcu teaches an apparatus (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32); wherein the pixel drive compensator configured to, when a second threshold condition occurs (when there is no change in white point = full black or figs. 4A and 4B at times when the white point is at 6700°K and no compensation is needed): receive a received image frame and output an uncompensated output frame to the display panel (¶39, at steady, end-state luminance). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, wherein the pixel drive compensator configured to, when a second threshold condition occurs: receive a received image frame and output an uncompensated output frame to the display panel, as taught by Marcu so as to provide a consistent display colors over a range of parameters including temperature (¶7). 
With respect to Claim 3, claim 2 is incorporated, Kim and Watanabe combined do not mention wherein the first threshold condition is that when a white point of the display panel is below 6500°K (D65).
Marcu teaches an apparatus (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32); wherein the pixel drive compensator configured to, when a second threshold condition occurs (when there is no change in white point = full black or figs. 4A and 4B at times when the white point is at 6700°K and no compensation is needed): receive a received image frame and output an uncompensated output frame to the display panel (¶39, at steady, end-state luminance); wherein the first threshold condition is that when a white point of the display panel is below 6500°K (D65) (fig. 4B; ¶39).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, wherein the first threshold (¶7). 
With respect to Claim 4, claim 3 is incorporated, Kim and Watanabe combined do not mention wherein the second threshold condition is that when a white point of the display panel above 6500°K (D65).
Marcu teaches an apparatus (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32); wherein the pixel drive compensator configured to, when a second threshold condition occurs (when there is no change in white point = full black or figs. 4A and 4B at times when the white point is at 6700°K and no compensation is needed): receive a received image frame and output an uncompensated output frame to the display panel (¶39, at steady, end-state luminance); wherein the first threshold condition is that when a white point of the display panel is below 6500°K (D65) (fig. 4B; ¶39); wherein the second threshold condition is that when a white point of the display panel above 6500°K (D65) (fig. 4B; ¶39, at 6700°K or above which meets the limitation of above 6500°K).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, wherein the second threshold condition is that when a white point of the display panel above 6500°K (D65), as taught by Marcu so as to provide a consistent display colors over a range of parameters including temperature (¶7). 
With respect to Claim 5, claim 2 is incorporated, Kim and Watanabe combined do not mention further comprising: wherein the first threshold condition and second threshold condition are based upon hysteresis around a white point of the display panel centering around 6500°K (D65); wherein the first threshold condition is a white point below the second threshold condition.
Marcu teaches an apparatus (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32); wherein the pixel drive compensator configured to, when a second threshold condition occurs (when there is no change in white point = full black or figs. 4A and 4B at times when the white point is at 6700°K and no compensation is needed): receive a received image frame and output an uncompensated output frame to the display panel (¶39, at steady, end-state luminance); further comprising: wherein the first threshold condition and second threshold condition are based upon hysteresis around a white point of the display panel centering around 6500°K (D65) (figs. 1 and 4B; ¶22); wherein the first threshold condition is a white point below the second threshold condition (fig. 4B; ¶39).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, further comprising: wherein the first threshold condition and second threshold condition are based upon hysteresis around a white point of the display panel centering around 6500°K (D65); wherein the first threshold condition is a white point below the second threshold condition, as taught by Marcu so as to provide a consistent display colors over a range of parameters including temperature (¶7). 
With respect to Claim 6, claim 2 is incorporated, Kim and Watanabe combined do not mention wherein the first threshold condition is that when a white point of the display panel is below 5100°K (D51).
 (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32); wherein the pixel drive compensator configured to, when a second threshold condition occurs (when there is no change in white point = full black or figs. 4A and 4B at times when the white point is at 6700°K and no compensation is needed): receive a received image frame and output an uncompensated output frame to the display panel (¶39, at steady, end-state luminance); wherein the first threshold condition is that when a white point of the display panel is below 5100°K (D51) (fig. 4B; ¶39).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, wherein the first threshold condition is that when a white point of the display panel is below 5100°K (D51), as taught by Marcu so as to provide a consistent display colors over a range of parameters including temperature (¶7). 
With respect to Claim 7, claim 6 is incorporated, Kim and Watanabe combined do not mention wherein the second thresholding condition is that when a white point of the display panel is above 5100°K (D51).
Marcu teaches an apparatus (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32); wherein the pixel drive compensator configured to, when a second (when there is no change in white point = full black or figs. 4A and 4B at times when the white point is at 6700°K and no compensation is needed): receive a received image frame and output an uncompensated output frame to the display panel (¶39, at steady, end-state luminance); wherein the first threshold condition is that when a white point of the display panel is below 5100°K (D51) (fig. 4B; ¶39); wherein the second thresholding condition is that when a white point of the display panel is above 5100°K (D51) (fig. 4B; ¶39).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, wherein the second thresholding condition is that when a white point of the display panel is above 5100°K (D51), as taught by Marcu so as to provide a consistent display colors over a range of parameters including temperature (¶7). 
With respect to Claim 14, claim 5 is incorporated, Kim teaches wherein the apparatus is a tablet computer, mobile phone, and notebook computer (¶172). 
With respect to Claim 15, claim 1 is incorporated, Kim does not mention wherein the temperature compensated look up table is a two-dimensional matrix with a first dimension being a starting grey-level and a second dimension being an ending grey-level.
Watanabe teaches an apparatus (fig. 1; ¶21) comprising: a display panel (fig. 1, item PNL; ¶22) with a temperature sensor (fig. 9, item 146), a pixel drive compensator (fig. 5, item 104; fig. 9, item 104) configured to, when a first threshold condition occurs (¶77, first threshold condition: temperature changes): receive a received image frame (¶47) and output a compensated output frame to the display panel (fig. 9, item 106), the received image frame being comprised of a plurality of pixels (¶47), the pixel drive compensator further comprising: a memory configured to store storing a plurality of temperature compensated look up tables (¶67), the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2 (¶67, “The plurality of LUTs correspond to different temperatures”; ¶77, “the correction amount of overdrive varies depending on the temperature”; ¶78, “Regarding a temperature other than the temperatures whose look-up tables are prepared, as is the case with the above-described look-up table of each of the scanning lines, the post-correction gray level of the temperature may be interpolated by post-correction gray levels read from two look-up tables of close temperatures”); an interpolator (fig. 9, item 142; ¶75) configured to retrieve a temperature (T) associated with a pixel from the received image frame, to interpolate an overdrive value for the associated pixel using the temperature compensated lookup tables (¶74-75), and to generate the compensated output frame using the overdrive value for the associated pixel; and, the display panel is further configured to display the compensated output frame (¶80); wherein the temperature compensated look up table is a two-dimensional matrix with a first dimension being a starting grey-level and a second dimension being an ending grey-level (figs. 10-12; ¶14-16).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Kim, Watanabe, and Marcu, such that instead of the first threshold condition being based on the receipt of a control signal CTL, the first threshold condition is based on temperature changes as taught by Watanabe, resulting in wherein the temperature compensated look up table is a two-dimensional matrix with a first dimension being a starting grey-level and a second dimension being an ending grey-level, so as to perform appropriate overdrive to improve the response speed (¶21) and perform overdrive for temperatures other than the temperatures whose look-up tables are prepared (¶78).
With respect to Claim 16, claim 15 is incorporated, Kim does not mention wherein the two-dimensional matrix of the temperature compensated look up table contains a plurality of cells with the preset overdrive value.
Watanabe teaches an apparatus (fig. 1; ¶21) comprising: a display panel (fig. 1, item PNL; ¶22) with a temperature sensor (fig. 9, item 146), a pixel drive compensator (fig. 5, item 104; fig. 9, item 104) configured to, when a first threshold condition occurs (¶77, first threshold condition: temperature changes): receive a received image frame (¶47) and output a compensated output frame to the display panel (fig. 9, item 106), the received image frame being comprised of a plurality of pixels (¶47), the pixel drive compensator further comprising: a memory configured to store storing a plurality of temperature compensated look up tables (¶67), the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2 (¶67, “The plurality of LUTs correspond to different temperatures”; ¶77, “the correction amount of overdrive varies depending on the temperature”; ¶78, “Regarding a temperature other than the temperatures whose look-up tables are prepared, as is the case with the above-described look-up table of each of the scanning lines, the post-correction gray level of the temperature may be interpolated by post-correction gray levels read from two look-up tables of close temperatures”); an interpolator (fig. 9, item 142; ¶75) configured to retrieve a temperature (T) associated with a pixel from the received image frame, to interpolate an overdrive value for the associated pixel using the temperature compensated lookup tables (¶74-75), and to generate the compensated output frame using the overdrive value for the associated pixel; and, the display panel is further configured to display the compensated output frame (¶80); wherein the temperature compensated look up table is a two-dimensional matrix with a first dimension being a starting grey-level and a second dimension being an ending grey-level (figs. 10-12; ¶14-16); wherein the two-dimensional matrix of the temperature compensated look up table contains a plurality of cells with the preset overdrive value (figs. 10-12; ¶14-16).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kim, such that instead of the first threshold condition being based on the receipt of a control signal CTL, the first threshold condition is based on temperature changes, as taught by Watanabe, resulting in wherein the two-dimensional matrix of the temperature compensated look up table contains a plurality of cells with the preset overdrive value, so (¶21) and perform overdrive for temperatures other than the temperatures whose look-up tables are prepared (¶78).
With respect to Claim 17, claim 16 is incorporated, Kim and Watanabe combined do not mention wherein the temperature compensated look up table compensates over a 0-60°C temperature range.
Marcu teaches an apparatus (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32); wherein the pixel drive compensator configured to, when a second threshold condition occurs (when there is no change in white point = full black or figs. 4A and 4B at times when the white point is at 6700°K and no compensation is needed): receive a received image frame and output an uncompensated output frame to the display panel (¶39, at steady, end-state luminance); wherein the temperature compensated look up table compensates over a 0-60°C temperature range (¶31).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, wherein the temperature compensated look up table compensates over a 0-60°C temperature range, as taught by Marcu so as to provide a consistent display colors over a range of parameters including temperature (¶7). 
With respect to Claim 18, claim 17 is incorporated, Kim and Watanabe combined do not mention wherein the temperature compensated look up table compensates over a 10-50°C temperature range.
 (fig. 3; ¶32) comprising: a display panel (fig. 3) with a temperature sensor (fig. 3, item 310; ¶33); a pixel drive compensator (fig. 3, item 320; ¶33-34) configured to when a first threshold condition occurs (fig. 2; ¶31; ¶35, first threshold condition: change in white point): receive a received image frame (¶33) and output a compensated output frame to the display panel (¶34), wherein the first thresholding condition is that when a white point of the display panel is below 6500°K (D65) (fig. 2; ¶31-32); wherein the pixel drive compensator configured to, when a second threshold condition occurs (when there is no change in white point = full black or figs. 4A and 4B at times when the white point is at 6700°K and no compensation is needed): receive a received image frame and output an uncompensated output frame to the display panel (¶39, at steady, end-state luminance); wherein the temperature compensated look up table compensates over a 0-60°C temperature range (¶31); wherein the temperature compensated look up table compensates over a 10-50°C temperature range (¶31).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined apparatus of Kim and Watanabe, wherein the temperature compensated look up table compensates over a 10-50°C temperature range, as taught by Marcu so as to provide a consistent display colors over a range of parameters including temperature (¶7). 

Claims 8-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Watanabe, and Henzen (Patent No.: US 6,426,735 B1).
With respect to Claim 21, Kim teaches an apparatus (fig. 3; ¶88) comprising: a display panel (fig. 3, item 250; ¶89) with a plurality of temperature sensors (fig. 3, item TS; ¶91) embedded throughout the display panel, the display panel configured to generate a two-dimensional temperature map of the display panel (fig. 6, a two-dimensional temperature map is generated from the sensed temperatures ST from TS1, .. TS9 ); a pixel drive compensator (fig. 6, item 300; ¶96) configured to, when a first threshold condition occurs (¶80, first condition: receiving a CTL signal that causes image data RGB to be processed): receive a received image frame (fig. 3, item RGB; ¶96 ) and output a compensated output frame (fig. 3, item DTA; ¶96) to the display panel, the received image frame being comprised of a plurality of pixels (¶115, RGB signal is for a plurality of pixels), the pixel drive compensator further comprising: a memory (fig. 6) configured to store a temperature compensated look up table (¶113); an interpolator (fig. 6, item 330) configured to retrieve a temperature (T) associated with a pixel from the received image frame based on the two-dimensional temperature map (¶114), to interpolate an overdrive value for the associated pixel using the temperature compensated lookup tables (¶114, “calculate the temperature data TD of each pixel by interpolating the temperature data TD of the reference pixels PX1.about.PX9 based on the position information”), and to generate the compensated output frame using the overdrive value for the associated pixel (¶115); and, the display panel is further configured to display the compensated output frame (¶92).
Kim does not mention the memory storing a plurality of temperature compensated look up tables, the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2.
Watanabe teaches an apparatus (fig. 1; ¶21) comprising: a display panel (fig. 1, item PNL; ¶22) with a temperature sensor (fig. 9, item 146), a pixel drive compensator (fig. 5, item 104; fig. 9, item 104) configured to, when a first threshold condition occurs (¶77, first threshold condition: temperature changes): receive a received image frame (¶47) and output a compensated output frame to the display panel (fig. 9, item 106), the received image frame being comprised of a plurality of pixels (¶47), the pixel drive compensator further comprising: a memory configured to store storing a plurality of temperature compensated look up tables (¶67), the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2 (¶67, “The plurality of LUTs correspond to different temperatures”; ¶77, “the correction amount of overdrive varies depending on the temperature”; ¶78, “Regarding a temperature other than the temperatures whose look-up tables are prepared, as is the case with the above-described look-up table of each of the scanning lines, the post-correction gray level of the temperature may be interpolated by post-correction gray levels read from two look-up tables of close temperatures”); an interpolator (fig. 9, item 142; ¶75) configured to retrieve a temperature (T) associated with a pixel from the received image frame, to interpolate an overdrive value for the associated pixel using the temperature compensated lookup tables (¶74-75), and to generate the compensated output frame using the overdrive value for the associated pixel; and, the display panel is further configured to display the compensated output frame (¶80).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kim, such that instead of the first threshold condition being based on the receipt of a control signal CTL, the first threshold condition is based on temperature changes as taught by Watanabe, resulting in the memory storing a plurality of temperature compensated look up tables, the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2, so as to perform appropriate overdrive to improve the response speed (¶21) and perform overdrive for temperatures other than the temperatures whose look-up tables are prepared (¶78).
Kim and Watanabe combined do not teach the first threshold condition is based on a frame rate of the display panel.
Henzen teaches an apparatus (fig. 1; column 2, lines 49-54), comprising; means for compensating the temperature dependence of characteristic voltages of the display device by adapting the frequency at which pixels are driven (column 4, lines 13-21), wherein a first thresholding condition is based on a frame rate of the display panel (see fig. 2, where deviation occurs at greater than 60 Hz; column 3, lines 24-26).
 to incorporate the affects of frame rate and temperature resulting in wherein the first thresholding condition is based on a frame rate of the display panel, as taught by Henzen so as to provide a device operable in a temperature range. 
With respect to Claim 8, claim 21 is incorporated, Kim and Watanabe combined do not mention wherein the first threshold condition is that a frame rate of the display panel is greater than 30 frames per second.
Henzen teaches an apparatus (fig. 1; column 2, lines 49-54), comprising; means for compensating the temperature dependence of characteristic voltages of the display device by adapting the frequency at which pixels are driven (column 4, lines 13-21), wherein a first threshold condition is that a frame rate of the display panel is greater than 30 frames per second (see fig. 2, where deviation occurs at greater than 60 Hz; column 3, lines 24-26).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Kim and Watanabe, to incorporate the affects of frame rate and temperature resulting in wherein the first thresholding condition is that a frame rate of the display panel is greater than 30 frames per second, as taught by Henzen so as to provide a device operable in a temperature range. 
With respect to Claim 9, claim 8 is incorporated, Kim and Watanabe combined do not mention wherein the second threshold condition is that a frame rate of the display panel is less than 30 frames per second.
Henzen teaches an apparatus (fig. 1; column 2, lines 49-54), comprising; means for compensating the temperature dependence of characteristic voltages of the display device by adapting the frequency at which pixels are driven (column 4, lines 13-21), wherein the second threshold condition  (see fig. 2, where deviation occurs at greater than 60 frames per second or none at 30 frames per second; column 3, lines 24-26).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Kim and Watanabe, to incorporate the affects of frame rate and temperature resulting in wherein the second thresholding condition is that a frame rate of the display panel is less than 30 frames per second, as taught by Henzen so as to provide a device operable in a temperature range. 
With respect to Claim 10, claim 21 is incorporated, Kim and Watanabe combined do not mention wherein the first threshold condition is that a frame rate of the display panel is greater than 60 frames per second.
Henzen teaches an apparatus (fig. 1; column 2, lines 49-54), comprising; means for compensating the temperature dependence of characteristic voltages of the display device by adapting the frequency at which pixels are driven (column 4, lines 13-21), wherein the first threshold condition is that a frame rate of the display panel is greater than 60 frames per second (see fig. 2, where deviation occurs at greater than 60 Hz; column 3, lines 24-26).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Kim and Watanabe, to incorporate the affects of frame rate and temperature resulting in wherein the first threshold condition is that a frame rate of the display panel is greater than 60 frames per second, as taught by Henzen so as to provide a device operable in a temperature range. 
With respect to Claim 11, claim 9 is incorporated, Kim and Watanabe combined do not mention wherein the second thresholding condition is that a frame rate of the display panel is less than 60 frames per second.
(fig. 1; column 2, lines 49-54), comprising; means for compensating the temperature dependence of characteristic voltages of the display device by adapting the frequency at which pixels are driven (column 4, lines 13-21), wherein the second threshold condition is that a frame rate of the display panel is less than 60 frames per second (see fig. 2, where deviation occurs at greater than 60 frames per second or none at 60 frames per second or less; column 3, lines 24-26).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Kim and Watanabe, to incorporate the affects of frame rate and temperature resulting in wherein the second threshold condition is that a frame rate of the display panel is less than 60 frames per second, as taught by Henzen so as to provide a device operable in a temperature range. 

Claims 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Watanabe, and Bell et al. (Pub. No.: US 2015/0070337 A1) hereinafter referred to as Bell.
With respect to Claim 22, Kim teaches an apparatus (fig. 3; ¶88) comprising: a display panel (fig. 3, item 250; ¶89) with a plurality of temperature sensors (fig. 3, item TS; ¶91) embedded throughout the display panel, the display panel configured to generate a two-dimensional temperature map of the display panel (fig. 6, a two-dimensional temperature map is generated from the sensed temperatures ST from TS1, .. TS9 ); a pixel drive compensator (fig. 6, item 300; ¶96) configured to, when a first threshold condition occurs (¶80, first condition: receiving a CTL signal that causes image data RGB to be processed): receive a received image frame (fig. 3, item RGB; ¶96 ) and output a compensated output frame (fig. 3, item DTA; ¶96) to the display panel, the received image frame being comprised of a plurality of pixels (¶115, RGB signal is for a plurality of pixels), the pixel drive compensator further comprising: a memory (fig. 6) configured to store a temperature compensated look up table (¶113); an interpolator (fig. 6, item 330) configured to retrieve a temperature (T) associated with a pixel from the received image frame based on the two-dimensional temperature map (¶114), to interpolate an overdrive value for the associated pixel using the temperature compensated lookup tables (¶114, “calculate the temperature data TD of each pixel by interpolating the temperature data TD of the reference pixels PX1.about.PX9 based on the position information”), and to generate the compensated output frame using the overdrive value for the associated pixel (¶115); and, the display panel is further configured to display the compensated output frame (¶92).
Kim does not mention the memory storing a plurality of temperature compensated look up tables, the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2.
Watanabe teaches an apparatus (fig. 1; ¶21) comprising: a display panel (fig. 1, item PNL; ¶22) with a temperature sensor (fig. 9, item 146), a pixel drive compensator (fig. 5, item 104; fig. 9, item 104) configured to, when a first threshold condition occurs (¶77, first threshold condition: temperature changes): receive a received image frame (¶47) and output a compensated output frame to the display panel (fig. 9, item 106), the received image frame being comprised of a plurality of pixels (¶47), the pixel drive compensator further comprising: a memory configured to store storing a plurality of temperature compensated look up tables (¶67), the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2 (¶67, “The plurality of LUTs correspond to different temperatures”; ¶77, “the correction amount of overdrive varies depending on the temperature”; ¶78, “Regarding a temperature other than the temperatures whose look-up tables are prepared, as is the case with the above-described look-up table of each of the scanning lines, the post-correction gray level of the temperature may be interpolated by post-correction gray levels read from two look-up tables of close temperatures”); an interpolator (fig. 9, item 142; ¶75) configured to retrieve (¶74-75), and to generate the compensated output frame using the overdrive value for the associated pixel; and, the display panel is further configured to display the compensated output frame (¶80).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kim, such that instead of the first threshold condition being based on the receipt of a control signal CTL, the first threshold condition is based on temperature changes as taught by Watanabe, resulting in the memory storing a plurality of temperature compensated look up tables, the temperature compensated look up tables containing grey-to-grey overdrive values for a given temperature T1 and T2, where T1 < T < T2, so as to perform appropriate overdrive to improve the response speed (¶21) and perform overdrive for temperatures other than the temperatures whose look-up tables are prepared (¶78).
Kim and Watanabe combined do not teach the first threshold condition is based on a luminescence of the display panel. 
Bell teaches an apparatus (figs. 1-3, item 10; ¶21) comprising: a display panel (fig. 1, item 12) and a pixel drive compensator (fig. 4, item 22; ¶24) configured to, when a first threshold condition (¶24, “changes in ambient brightness above a threshold level”) occurs: receive a received image frame (¶25) and output a compensated output frame (¶26).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Kim and Watanabe, wherein the first threshold condition is based on a luminescence of the display panel, as taught by Bell so as to improve display visibility (¶2).
With respect to Claim 12, claim 22 is incorporated, Kim and Watanabe do not mention wherein the first threshold condition is that luminance of the display panel is less than 120 nits.
figs. 1-3, item 10; ¶21) comprising: a display panel (fig. 1, item 12) and a pixel drive compensator (fig. 3, item 22; ¶24) configured to, when a first threshold condition (¶24, “changes in ambient brightness above a threshold level”) occurs: receive a received image frame (¶25) and output a compensated output frame (¶26); wherein the first threshold condition is that luminance of the display panel is less than 120 nits (¶57).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Kim and Watanabe, wherein the first thresholding condition is that luminance of the display panel is less than 120 nits, as taught by Bell so as to improve display visibility (¶2).
With respect to Claim 13, claim 22 is incorporated, Kim and Watanabe do not mention wherein the second thresholding condition is that luminance of the display panel is greater than 120 nits.
Bell teaches an apparatus (figs. 1-3, item 10; ¶21) comprising: a display panel (fig. 1, item 12) and a pixel drive compensator (fig. 3, item 22; ¶24) configured to, when a first threshold condition (¶24, “changes in ambient brightness above a threshold level”) occurs: receive a received image frame (¶25) and output a compensated output frame (¶26) and when a second threshold condition occurs (¶24, “changes in ambient brightness are below a threshold level” – no change is necessary): receive a received image frame (¶25) and output an uncompensated frame to the display panel (¶42); wherein the second thresholding condition is that luminance of the display panel is greater than 120 nits (fig. 9, when apparatus remains outside, the condition does not change at 500 cd/m2  500 nits; ¶57).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Kim and Watanabe, wherein the first thresholding condition is that luminance of the display panel is less than 120 nits, as taught by Bell so as to improve display visibility (¶2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DONNA V Bocar/Examiner, Art Unit 2621        


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621